       Case: 3:19-cv-00505-wmc Document #: 23 Filed: 04/30/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                              Plaintiff,

               v.                                    Case No.: 19-cv-505-wmc

 $38,223.00 U.S. CURRENCY,

                              Defendant.


             ORDER OF FORFEITURE AND APPROVAL OF STIPULATION
                     FOR COMPROMISE AND SETTLEMENT


       Upon application of the United States of America, and review of the entire file in

this case, the Court hereby finds:

       1.     The stipulated settlement agreement is incorporated herein by reference

and attached to this Order of Forfeiture.

       2.     The $38,223.00 in United States currency is condemned and forfeited to

the United States of America pursuant to 21 U.S.C. §881(a)(6) as property used in

violation of 21 U.S.C. §841(a)(1).

       3.     The government is directed to dispose of the $38,223.00 in United States

currency in accordance with federal law.

              ORDERED this ~i~ay of April 2020.
